DETAILED CORRESPONDENCE
Response to Arguments and Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, a new ground of rejection based on Ryu et al. has been asserted below, which does not necessarily include the excluded polymer species of the amended claims but may include other vinyl monomers which obviate the claimed resin.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 	
	
Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
MPEP 2113 relating to Product by Process limitations - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
2144.09 Close Structural Similarity Between Chemical Compounds (Homologs, Analogues, Isomers) [R-08.2017] 
I. REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES 
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In reDillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c). 


Claim Rejections - 35 USC § 103
Claims 1 and 14-23 are rejected under 35 U.S.C. 103 as obvious over Ryu et al. (US Pub 2006/0257739 newly cited). 
In regard to independent claim 1, Ryu et al. teach a coated active material for lithium ion batteries comprising: a resin composition for coating an active material for lithium ion batteries (title), comprising: a resin (Binder - paragraphs [0010-0033]) for coating an active material for lithium ion batteries (positive or negative electrode materials - paragraphs [0042]), and a conductive additive (paragraph [0043/])); and 
an active material (positive active electrode materials described) for lithium ion batteries, wherein, a surface of the active material for lithium ion batteries is partially coated with the resin composition for coating an active material for lithium ion batteries (mixed together in a slurry), 
the resin comprises a polymer containing a vinyl monomer containing a carboxyl group as an essential constituent monomer, and a copolymerizable vinyl monomer (b3) containing no active 
The ranges described by the prior art overlap the claimed ranges for the composition; and in regard to a the particular liquid absorption rate, tensile elongation and solubility (in regard to claim 15, see also paragraph [0026]) or molecular weight (claim 14, see also optimizing molecular weight (paragraph [0031]), the Examiner notes that the material described by the prior art is indistinguishable from the claimed resin in terms of the method of production, composition and structure and as a resin including a meth acrylic acid monomer is a preferred material of the instant specification such is reasonably expected to have the claimed properties absent evidence to the contrary (see MPEP 2112.01 above).
In regard to claim 16, these claims relate to the content of the components or processes during the forming of the polymer which does not distinguish from the claims from the prior art structure (see MPEP 2113 - Product by Process claims above) absent evidence that the claimed processes results in a patentably distinct structure.  In any event, Ryu et al. teach crosslinking and optimizing molecular weight with additives (paragraph [0031]).
In regard to claims 17 and 18, Ryu et al. teach a secondary battery and coated active material including a conductive additive (see additive section and Examples - carbon materials such as SuperP - paragraph [0042-65]) and an active material (positive or negative electrode materials) which is in a slurry with the binder 
In regard to claims 19-23, Ryu et al. teach ratios of the vinyl monomers which overlap the claimed ranges (paragraph [0019, 0021, 0023], Examples; and MPEP 2144.05 - note the materials described in claim 1 are not necessarily different, i.e. b1, b2 and/or b3 may be the same material), as noted above, the vinyl monomer comprises a monocarboxylic acid having 3 to 15 carbon atoms such as meth acrylic acid (paragraph [0021]), may include 2-ethylhexyl acrylate (paragraph [0018]]), and/or the carvyl (meth)acrylate comprises a methyl (meth)acrylate or butyl (meth)acrylate (see binder section of the reference cited above) which are vinyl hydrocarbons (general disclosure of the polymer binder obviate these claims).

Double Patenting
The nonstatutory double patenting rejection over claims 1 and 12-18 of co-pending Application No. 14/903,318 (reference application) will be held in abeyance until the discovery of allowable subject matter in the instant application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723